Citation Nr: 9918641	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  96-42 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than January 30, 
1997, for the awarding of a total disability rating based on 
individual unemployability due to the veteran's service-
connected back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from July 1977 to 
October 1977.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a May 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The RO denied entitlement to a total rating based on 
individual unemployability due to the veteran's service-
connected disability in 1983.  The veteran did not appeal 
that decision and it became final.

3.  The veteran then submitted a claim for the same benefit 
in January 1997.  He was subsequently granted a total rating 
and the effective date assigned for the rating was the date 
that the claim was received at the RO.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 30, 
1997, for the awarding of a total disability rating based on 
individual unemployability due to the veteran's service-
connected back disability, have not been met.  38 U.S.C.A. §§ 
5107, 5110 (West 1991 & Supp. 1998); 38 C.F.R. § 3.400 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 1982, the veteran applied for a total disability 
rating based on individual unemployability due to his 
service-connected back disability.  He was denied a total 
rating and did not appeal the RO's 1983 decision.  VA Form 
21-6796, Rating Decision, September 22, 1983.  Hence, that 
decision became final.  Fourteen years later, the veteran 
submitted a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability.  The form 
was dated January 30, 1997, and it was received that same day 
at the RO.  Following a review of the medical evidence, a 
total disability rating was assigned  via a rating decisions 
dated May 29, 1997.  The effective date of the total 
disability evaluation based on individual unemployability was 
January 30, 1997 - the date in which the application for said 
benefits was received at the RO.

The veteran was then sent notification of this award.  Upon 
receipt of said notice, the veteran filed a notice of 
disagreement.  In his notice of disagreement, the veteran 
averred that the date of the total rating was incorrect.  He 
maintained that the date of the rating should have been 
August 25, 1994.  He said that since he was awarded a 60 
percent disability rating for his back on that date, he 
should also have been given a total rating effective that 
date.

The governing statutory and regulatory provisions expressly 
stipulate that the effective date for the granting of 
disability compensation is the day following separation from 
active service or the date that the entitlement arose if the 
claim is received one year after separation from service.  
When a claim is received more than one year after the date of 
service separation, the effective date for the granting of 
disability benefits is the later of the dates that the claim 
was received or that entitlement arose.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.400 (1998).  
Moreover, if the claim is one that has been reopened, the 
effective date of the award will be the date of the receipt 
of the claim or the date that the entitlement arose, 
whichever is later, except as provided by 38 C.F.R. 
§ 20.1304(b)(1) (1998) [good cause].

While the Board is sympathetic to the veteran's claim, it is 
the Board's determination that an earlier effective date is 
not warranted.  The governing statutory and regulatory 
provisions expressly stipulate that the effective date for 
the granting of disability compensation [a total rating in 
this case] is the day following separation from active 
service or the date that the entitlement arose if the claim 
is received one year after separation from service.  When a 
claim is received more than one year after the date of 
service separation, and/or if it is a reopened claim, the 
effective date for the granting of disability benefits is the 
later of the dates that the claim was received or that 
entitlement arose.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.400 (1998).  Here the veteran filed for 
a total disability rating based on individual unemployability 
in 1982.  His claim was denied and he did not attempt to 
reopen his claim until 1997. 

The claim for a total disability rating based on individual 
unemployability due to the veteran's service-connected back 
condition was accomplished via a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, and it was received on January 30, 1997.  
While the medical evidence submitted attest to the 
possibility that the veteran was unemployable prior to 
February 1997, the date that the application was received was 
later than the dates of the records indicating possible 
entitlement to benefits.  In such circumstances, the 
statutory and regulatory provisions require that the 
effective date be the later date. Thus, the January 30, 1997, 
effective date is correct.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.400 (1998).



ORDER

Entitlement to an effective date earlier than January 30, 
1997, for the awarding of a total disability rating based on 
individual unemployability due to the veteran's service-
connected back disability is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

